Meagher J.
The defendant is a graduate of Yale Law School and is an attorney admitted to practice in California and New York. He is representing himself. The defendant claims in his Notice of Appeal that his expedited appeal is based on purported requests for rulings of law contained in his trial brief. Excerpts of the trial brief were included in the record compiled by the defendant. The defendant began each section of this brief with a factual statement which the Trial Court did not adopt as the facts in this case. The trial judge found his own facts.
The defendant did not make any requests for rulings of law in accord with Mass. R Civ. R, Rule 64A1. His proffered factual statements are not requests for rulings of law and in no way can they be construed as requests for rulings of law even if they had been in the proper form. Section (a) of Rule 64A states
Requests for rulings of law shall be in writing and shall be presented to the court before the beginning of any closing arguments... Each request *48shall concisely present a single issue of law ... with the exception of requests addressed to the sufficiency of the evidence, each request shall also concisely state the relevant principle of law and should be supported by legal citation.
The defendant did not comply with this rule in any fashion.
In summary, the trial judge was not required to rule on what the defendant, after trial, labeled as requests for rulings of law first, because the defendant did not submit requests for rulings of law in conformity with Mass. R. Civ. R, Rule 64A and second, what he would have the Court treat as requests for rulings of law are not.
The trial judge issued a thorough Memorandum of Decision with the facts found by him and his conclusions of law. A trial judge’s findings of fact will not be set aside unless clearly erroneous. Mass. R. Civ. R, Rule 52(a). The facts found by the trial judge are supported by the record.
The appeal is, therefore, dismissed.

 Mass. R Civ R, Rule 64A sets forth a prescribed form for requests for rulings of law.